                                                                                   FILED
                                                                               IN CLERK'S OFFICE
                                                                           US DISTRICT COURT E.D.N.Y.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                           ★ JUNZ^2019             -k

                                                                           BROOKLYN OFFICE
JACOB BERGERON,

                                Petitioner,                     MEMORANDUM & ORDER
                                                                19-CV-3249(AMD)(LB)
                        V.




Books A Million Purported Employee WILL,ID No.
12853, Books A Million Purported Employee
STEPHANIE, Books A Million Customer Service
MICA,and Books A Million Customer Service
REGINA,

                                Respondents.


ANN M.DONNELLY,United States District Judge:

        On May 20,2019, the pro se plaintiff Jacob Bergeron, a resident of Georgia, filed a

"Petition for the Writ of Habeas Corpus"* and a "Motion to Change Venue." (ECF Nos. 1 & 2.)

He seeks the correction of a sales receipt from a singular $50.00 transaction at a retail store.

Books A Million, located in Cherokee County, Georgia. (ECF No. 1.) According to the

plaintiff, on an unspecified date, he returned merchandise at Books A Million for cash; on the

receipt, a bookstore employee named "Will" wrote that the plaintiffs name was "John Doe," and

that his phone number was "123456789." {Id. at 2-3.) The plaintiff spoke with the store's

customer service and manager to correct this "invasion of privacy," but they could not help him.

{Id.)

        The plaintiffs complaint has no connection to this district. But even if it did, the Court

has no authority to grant the relief the plaintiff requests in the complaint—to correct Books A



* Although the plaintiff styles his filing as a habeas corpus petition, the plaintiff is not held or
detained. Because he proceeds pro se, I interpret his pleading as a civil complaint.
                                                   1
Million's database and the receipt to "change the name and number of the return to comply with

the right to privacy." The motion for a change of venue is DENIED and the complaint is

DISMISSED for failing to set forth a plausible claim for relief. See Ashcroft v. Iqbal, 556 U.S.

662(2009); 28 U.S.C. §1915 (e)(2)(B)(i); Livingston v. Adirondack Beverage Co., 141 F.3d 434,

437(2d Cir. 1998)(An action "is frivolous when either:(1)the factual contentions are clearly

baseless, such as when allegations are the product of delusion or fantasy; or(2)the claim is

based on an indisputably meritless legal theory.").

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would not be taken

in good faith and therefore informa pauperis status is denied for purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438,444-45 (1962). The Clerk of Court is respectfully

directed to enter judgment and close this case.




SO ORDERED


                                                       s/Ann M. Donnelly
                                                      Ann M. Donnelly
                                                      United States District Judge

Dated: June 20, 2019
       Brooklyn, New York
